Citation Nr: 1032803	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  04-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for injury to 
tailbone, including chip fracture, with low back pain (also 
claimed as low back injury).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by Regional Offices (ROs) 
of the Department of Veterans Affairs (VA).  In September 2007, 
the Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.

In a decision dated January 2008, the Board denied applications 
to reopen claims of service connection for low back injury, a 
psychiatric disorder and perforated left eardrum.  The Board also 
denied a claim for a rating in excess of 20 percent for left 
ankle disability.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated January 29, 2010, the Court 
affirmed the Board's decision denying the application to reopen 
the claim of service connection for perforated left eardrum, and 
the claim for a rating in excess of 20 percent for left ankle 
disability.  The Court remanded the applications to reopen claims 
of service connection for low back injury and a psychiatric 
disability for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

In a Memorandum Decision dated January 29, 2010, the Court held 
that the Veteran had not been provided notice on his applications 
to reopen claims of service connection for low back injury and a 
psychiatric disability which complies with the Veterans Claims 
Assistance Act of 2000 (VCAA), as contemplated by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.59. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  

Accordingly, the Board remands this case for Kent compliant 
notice.

The Board notes that the Veteran has referred to suffering from 
mental illness while serving in the Army Reserves in 
approximately 1982.  See Veteran statement received in May 2002.  
In December 2003, VA received a copy of the Veteran's request for 
military records from the National Personnel Records Center 
(NPRC).  The Veteran's Army Reserves records are not associated 
with the claims folder and, given the fact that the Veteran has 
been diagnosed with a psychosis, such records may be relevant to 
the application to reopen the claim of service connection for a 
psychiatric disorder.  See 38 C.F.R. § 3.307, 3.309(a).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative 
VCAA notice that complies with the Court's 
decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), specifying the evidence and information 
that is necessary to reopen the claims, and the 
evidence and information that is necessary to 
establish entitlement to the underlying claims for 
the benefits that are being sought. 

2.  Obtain the Veteran's Army Reserve medical 
records.  See Veteran statement received in 
May 2002; NPRC records request received 
December 2003.  

3.  Upon completion of this development and 
any other deemed appropriate, the RO/AMC 
should readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO/AMC should furnish the Veteran and his 
representative with another supplemental 
statement of the case (SSOC) and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

